PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re of
Patent No. 8,274,772
Issue Date: September 25, 2012
Application No. 12/341,753
Filed: December 22, 2008
For: CURRENT DETECTION AND LIMITING METHOD AND APPARATUS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, June 07, 2022, requesting expedited consideration of the petition under 37 CFR 1.82 filed, June 07, 2022, to correct the spelling of the name of inventor “Ketan B. Patel, Lake Forest, CA (US)” to “Ketankumar B. Patel, Lake Forest, CA (US)”.  

The petition under 37 CFR 1.182 for expedited consideration is GRANTED.

The petition under 37 CFR 1.82 to correct name is GRANTED.

The issue fee in this case was paid on August 22, 2012.  Therefore, the printing of the patent may have progressed to the point where the correction of the inventor’s name could not be included on the front page of the Letters Patent.  In such event, petitioner may request a certificate of correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160.00.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s credit card account.

Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  
Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions